White, J.
Appeal from an order of the Supreme Court (Lynch, J.), entered January 3, 1994 in Schenectady County, which granted plaintiff’s motion for a protective order and denied defendants’ cross motion for an order compelling plaintiff to submit to a medical examination.
Supervision of disclosure is within the sphere of the trial court’s broad discretionary power and, absent abuse, should not be disturbed (Dunlap v United Health Servs., 189 AD2d 1072; Soper v Wilkinson Match, 176 AD2d 1025). Applying this principle here, we affirm since we agree with Supreme Court that, at this point, defendants have not established the necessity for having plaintiff submit to two physical examinations *913by different specialists (see, Quaglia v 69th Tenants Corp., 198 AD2d 108).
Cardona, P. J., Casey and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.